Citation Nr: 1035880	
Decision Date: 09/22/10    Archive Date: 09/28/10

DOCKET NO.  06-23 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a disability rating in excess of 60 percent 
for service-connected bilateral hearing loss.

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from October 1944 to May 1946.  
This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2005 decision of the St. Louis, Missouri 
Regional Office (RO).   

In December 2009, the Board remanded the present matter for 
additional development and due process concerns.  The Board is 
satisfied that there has been substantial compliance with the 
remand directives and the Board may proceed with review.  D'Aries 
v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. 
App. 268 (1998).


FINDINGS OF FACT

1.  Prior to March 12, 2008, the Veteran's service-connected 
bilateral hearing loss was manifested by an average pure tone 
threshold in the right ear of 86 decibels and 94 decibels in the 
left ear, with speech recognition ability of 82 in the right ear 
and 56 percent in the left ear.  The Veteran's hearing was 
demonstrative of an exceptional pattern of hearing impairment in 
both ears.

2.  From March 12, 2008 to April 15, 2010, the Veteran's service-
connected bilateral hearing loss was manifested by an average 
pure tone threshold in the right ear of 91 decibels and 101 
decibels in the left ear, with speech recognition ability of 76 
in the right ear and 78 percent in the left ear.  The Veteran's 
hearing was demonstrative of an exceptional pattern of hearing 
impairment in both ears.


3.  From April 16, 2010, forward, the Veteran's service-connected 
bilateral hearing loss was manifested by an average pure tone 
threshold in the right ear of 91 decibels and 96 decibels in the 
left ear, with speech recognition ability of 72 in the right ear 
and 50 percent in the left ear.  The Veteran's hearing was 
demonstrative of an exceptional pattern of hearing impairment in 
both ears.

4.  The Veteran's service-connected disabilities are bilateral 
hearing loss and tinnitus.  Bilateral hearing loss is rated 60 
percent disabling prior to March 12, 2008 and from April 16, 
2010, forward, and 70 percent disabling from March 12, 2008 to 
April 16, 2010.  Service connected tinnitus is rated 10 percent 
disabling. 

5.  The Veteran's service-connected disabilities have not been 
shown to be of such severity as to preclude substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  Prior to March 12, 2008, the criteria for a disability rating 
in excess of 60 percent for service-connected bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2009).

2.  From March 12, 2008 to April 15, 2010, the criteria for the 
assignment of a 70 percent disability rating for the service-
connected bilateral hearing loss have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 
6100 (2009).

3.  From April 16, 2010, forward, the criteria for a disability 
rating in excess of 60 percent for service-connected bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2009).

4.  The criteria for a total disability rating based on 
individual unemployability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Increased rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  Separate 
diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155.  It is necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, and to 
resolve any doubt regarding the extent of the disability in the 
veteran's favor.  38 C.F.R. §§  4.2, 4.3.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  

While the regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an increase 
in the disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  That being said, given unintended 
delays during the appellate process, VA's determination of the 
"current level" of a disability may result in a conclusion that 
the disability has undergone varying and distinct levels of 
severity throughout the entire time period that the increased 
rating claim has been pending.  In those instances, it is 
appropriate to apply staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).

In June 1946, the RO granted service connection for the Veteran's 
bilateral hearing loss and assigned a noncompensable disability 
rating.  In May 1949 and again in October 1980, the RO continued 
the noncompensable rating for bilateral hearing loss.  In March 
1992, the Veteran was granted a 10 percent rating, effective 
December 6, 1991.  In a July 1996 rating decision, the rating was 
increased to the current level of 60 percent, effective April 15, 
1996.  

Evaluations of defective hearing range from noncompensable to 100 
percent for service-connected bilateral hearing loss.  These 
evaluations are based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
testing together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  To evaluate the degree 
of disability from defective hearing, the revised rating schedule 
establishes eleven auditory acuity levels from Level I for 
essentially normal acuity through XI for profound deafness.  38 
C.F.R. § 4.85, Diagnostic Code 6100.

The regulations provide that in cases of exceptional hearing 
loss, i.e. when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table VI 
or Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  See 38 C.F.R. § 4.86(a).  

The Veteran filed a claim for increased rating in February 2004.  
In connection with his claim, the Veteran was afforded VA 
audiological examinations.  During the July 2004 VA examination, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
80
85
90
90
LEFT
55
80
85
105
105

The calculated average pure tone thresholds for the results were 
86 for the right ear and 94 for the left ear.  Speech recognition 
ability was 82 percent in the right ear and 56 percent in the 
left ear.  The Veteran was diagnosed as having mild to profound 
sensorineural hearing loss bilaterally with good speech 
recognition in the right ear and poor in the left ear.  

During the March 2008 VA examination, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
85
85
85
95
100
LEFT
85
90
105
105
105

The calculated average pure tone thresholds for the results were 
91 for the right ear and 101 for the left ear.  Speech 
recognition ability was 76 percent in the right ear and 78 
percent in the left ear.  The Veteran was diagnosed as having 
severe to profound sensorineural hearing loss bilaterally with 
fair speech recognition in both ears.  The Veteran reported more 
difficulty understanding words in normal conversations even with 
increased volume and more difficulty understanding television.  

During the April 2010 VA examination, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
80
90
95
100
LEFT
75
85
90
105
105

The calculated average pure tone thresholds for the results were 
91 for the right ear and 96 for the left ear.  Speech recognition 
ability was 72 percent in the right ear and 50 percent in the 
left ear.  The Veteran was diagnosed as having moderate to 
profound sensorineural hearing loss bilaterally with fair speech 
recognition in the right ear and very poor in the left ear.  

Also of record are private audiometric evaluations from Mid 
America Audiology Group dated May 2004, June 2005, and November 
2007 and from Hometown Hearing dated February 2008.  However, the 
Board is precluded from applying these results to the criteria in 
order to determine the severity of the Veteran's hearing loss 
disability because the findings were provided in graphic form 
only and there is no indication that the testing included a 
controlled speech discrimination test.  See 38 C.F.R. § 4.85; 
Kelly v. Brown, 7 Vet. App. 471 (1995).  

The June 2005 examination noted that word reception ability was 
extremely poor in both ears; it was recommended that the Veteran 
continue with amplification.  In November 2007, the examiner 
noted that speech understanding was fair for each ear.  Continued 
use of amplification was recommended.  

VA audiological examinations revealed puretone threshold in both 
ears are 55 decibels or more at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz); thus, 38 C.F.R. 
§ 4.86(a) applies.  

Applying the results of the VA audiological examinations to Table 
VI yielded a Roman numeral value of V for the right ear and a 
VIII for the left ear for the July 2004 examination results; V 
for both ears for the March 2008 examination results; and a Roman 
numeral value of VII for the right ear and a IX for the left ear 
for the April 2010 examination results.  Applying these values 
from the examinations to Table VII, the designations yield a 30 
percent evaluation for the July 2004 examination results a 20 
percent evaluation for the March 2008 examination results, and a 
50 percent evaluation for the April 2010 examination results; 
which are less than the rating currently assigned.  

Applying the results of the VA audiological examinations to Table 
VIa yielded a Roman numeral value of VIII for the right ear and 
IX for the left ear for the July 2004 examination results; IX for 
the right ear and X for the left ear for the March 2008 
examination results; and a Roman numeral value of IX for both 
ears for the April 2010 examination results.  Applying these 
values from the examinations to Table VII, the designations yield 
a 50 percent evaluation for the July 2004 examination results; a 
70 percent evaluation for the March 2008 examination results; and 
a 60 percent evaluation for the April 2010 examination results.  
Based on these results, the Board finds that a 60 percent rating 
is warranted prior to March 12, 2008; a 70 percent rating is 
warranted from March 12, 2008 to April 15, 2010; and a 60 percent 
rating is warranted from April 15, 2010, forward.  See Hart, 21 
Vet. App. at 505.

The Veteran contends that he was forced to close his investment 
and real estate broker business in the early 2000s as a result of 
his hearing loss disability as he could not distinguish words, 
especially over the phone which was how he conducted most of his 
business.  The Veteran has not worked since that time.  This 
contention raises the matter of whether referral for 
extraschedular ratings under 38 C.F.R. § 3.321(b)(1) is 
warranted.  Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).

In this case, the Veteran's complaints related to hearing loss 
are considered under the appropriate diagnostic codes.  As noted 
during a March 2008 VA examination, the Veteran's hearing loss is 
manifested by difficulty understanding words and television even 
with hearing aids.  During the most recent VA examination in 
April 2010, however, the examiner observed that with 
amplification and/or reasonable accommodations, hearing loss 
alone should not significantly affect vocational potential or 
limit participation in most work activities; employment would be 
more than feasible in a loosely supervised situation.  See 
Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The Board finds 
that such functional impairment has been appropriately considered 
and the overall evidence, as previously discussed, fails to 
support assignment of a higher disability rating.  The rating 
criteria contemplate speech reception thresholds and ability to 
hear spoken words on Maryland CNC testing.  Hence, the rating 
criteria contemplate the Veteran's symptomatology.  Referral for 
consideration of an extraschedular rating is therefore not 
warranted.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The Veteran's contentions presented on appeal have been accorded 
due consideration; however, the Board concludes that the recent 
medical findings discussed above are more probative of the 
assigned 60 percent disability rating prior to March 12, 2008; a 
70 percent disability rating from March 12, 2008 to April 15, 
2010; and a 60 percent disability rating from March 12, 2008, 
forward..  

In reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the Veteran's claim, the doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  TDIU

A total disability rating may be assigned, where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as the result of service-connected disabilities.  If 
there is only one disability, the disability shall be ratable at 
60 percent or more, and if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16.

Disabilities that are not service connected cannot serve as a 
basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.

While the veteran may be unemployed, the dispositive issue is 
whether he is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran's service-connected disabilities are bilateral 
hearing loss and tinnitus.  Bilateral hearing loss is rated 60 
percent disabling prior to March 12, 2008 and from April 16, 
2010, forward; and 70 percent disabling from March 12, 2008 to 
April 16, 2010.  Service connected tinnitus is rated 10 percent 
disabling.  The Veteran therefore meets the schedular 
requirements of 38 C.F.R. § 4.16.  However, the analysis does not 
end here.  The Board must, nevertheless, determine whether the 
Veteran's service-connected disabilities render him unemployable.

On his claim for TDIU, the Veteran stated that his hearing 
defects rendered his unemployable and he was unable to continue 
working in the real estate and brokerage field.  During the 
September 2009 personal hearing, the Veteran stated that he 
completed high school and took some home courses.  The Veteran 
owned his own company from 1968 until the early 2000s, when he 
became too disabled to work. 

In order to establish entitlement to a total disability rating 
due to individual unemployability, the evidence must establish 
that the veteran is unable to obtain or retain employment solely 
due to his service connected disabilities.  Although the evidence 
shows that the Veteran has hearing loss and tinnitus that are 
service-connected, it does not show that his hearing impairments 
are so severe to render him unemployable.  It is noted that the 
Veteran's nonservice-connected asthma, prostatic hypertrophy, and 
cervical degenerative arthritis are clearly factors in his 
unemployment.  See Letter from Dr. K.P., September 2009.  The 
Board's finding is supported by the VA examiners who opined that 
the Veteran's hearing loss does not render him unemployable.  In 
fact, in the April 2010 examination report, the examiner 
specifically stated that with amplification and/or reasonable 
accommodations as specified in the Americans with Disabilities 
Act, the Veteran's hearing loss alone should not significantly 
affect vocational potential or limit participation in most work 
activities; employment would be more than feasible in a loosely 
supervised situation.  

The Board notes that in a letter dated October 2004, the 
Veteran's private physician stated that the Veteran "has a 
documented sensorineural hearing loss on audiogram that affects 
his ability to communicate and may, therefore, affect his ability 
to hold a job." (emphasis added).  The Board finds that the 
phrasing of this opinion was speculative at best as the physician 
indicated only a possibility that the Veteran's hearing loss will 
affect his employability.  Also of record is a letter dated 
September 2009 from Dr. K.P., the Veteran's private physician who 
has been treating the Veteran since 1995, which states that the 
Veteran's progressive hearing loss and tinnitus impairs his 
functional capacity and, in addition to asthma, prostatic 
hypertrophy, and cervical degenerative arthritis, he is totally 
and permanently disabled to be employed.  This opinion clearly 
states that the Veteran is not unemployable solely due to his 
service-connected disabilities.  In addition, the Veteran is 
currently rated at 10 percent for tinnitus and 60 percent for 
bilateral hearing loss, which contemplate the limitation on 
functional capacity these disabilities cause the Veteran.  

There is no evidence that the Veteran is unable to secure or 
follow a substantially gainful occupation due solely to his 
service-connected disabilities.  For this reason, the 
preponderance of the evidence is against the claim.  Entitlement 
to a total disability rating based on individual unemployable is 
not warranted.  38 U.S.C.A. § 5107(b).

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant for his claim for TDIU pre-
adjudication notice by letters dated in October 2004 and March 
2006.  

For an increased-compensation claim, section 5103(a) requires, at 
a minimum, that the Secretary (1) notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (2) 
provide examples of the types of medical and lay evidence that 
may be obtained or requested; (3) and further notify the claimant 
that "should an increase in disability be found, a disability 
rating will be determined by applying relevant [DC's]," and that 
the range of disability applied may be between 0% and 100% 
"based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In an April 2004 letter, the RO stated that to establish 
entitlement to an increased evaluation for his service-connected 
bilateral hearing loss disability, the evidence must show that 
his condition "ha[d] gotten worse."  The letter also explained 
that the VA was responsible for (1) requesting records from 
Federal agencies, (2) assisting in obtaining private records or 
evidence necessary to support his claim, and (3) providing a 
medical examination if necessary.  The February 2005 rating 
decision explained the criteria for the next higher disability 
rating available for the service-connected disability under the 
applicable diagnostic code.  The May 2006 statement of the case 
provided the appellant with the applicable regulations relating 
to disability ratings for his service-connected disability, as 
well as the requirements for an extraschedular rating under 38 
C.F.R. § 3.321(b) and stated that, pursuant to 38 C.F.R. § 4.10, 
disability evaluations center on the ability of the body or 
system in question to function in daily life, with specific 
reference to employment.  Moreover, the record shows that the 
appellant was represented by a Veteran's Service Organization and 
its counsel throughout the adjudication of the claims.  Overton 
v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the record 
as a whole, the Board finds that a reasonable person would have 
understood from the information that VA provided to the appellant 
what was necessary to substantiate his increased rating claims, 
and as such, that he had a meaningful opportunity to participate 
in the adjudication of his claim such that the essential fairness 
of the adjudication was not affected.  

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations, obtained medical opinions as to the etiology and 
severity of disabilities, and afforded the appellant the 
opportunity to give testimony before the Board.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.


ORDER

Prior to March 12, 2008, entitlement to a disability rating in 
excess of 60 percent for service-connected bilateral hearing loss 
is denied.

From March 12, 2008 to April 15, 2010, a 70 percent rating is 
granted for service-connected bilateral hearing loss, subject to 
the laws and regulations governing the payment of monetary 
benefits. 

From March 12, 2008, forward, entitlement to a disability rating 
in excess of 60 percent for service-connected bilateral hearing 
loss is denied.

Entitlement to a total disability rating for compensation 
purposes due to individual unemployability is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


